Case 8:21-cv-00901-KKM-SPF Document 1 Filed 04/15/21 Page 1 of 12 PageID 1




                        UNITED STATED DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

  CARLA MCANALLY,

        Plaintiff,
  v.                                              CASE NO:________________

  SYNERGISTIQ INTEGRATIVE
  HEALTH, P.A., a Florida
  Corporation, and
  DR. DEEPA VERMA,

        Defendants.
  _____________________________________/

                COMPLAINT & DEMAND FOR JURY TRIAL

        Plaintiff, CARLA MCANALLY, (“Plaintiff”) by and through her

  undersigned        counsel,   files   this   complaint   against   Defendants,

  SYNERGISTIQ INTEGRATIVE HEALTH, P.A., a Florida Corporation and

  DR. DEEPA VERMA (collectively “Defendants”) and alleges:

                                  JURISDICTION

        1.     This is an action for unpaid wages and overtime compensation

  under the Fair Labor Standards Act, 29 U.S.C. § 201, et seq. (“FLSA”), and

  Florida Statutes § 448.110.

        2.     This Court’s jurisdiction is invoked pursuant to 29 U.S.C.

  §216(b) and 28 U.S.C. §§ 1331 and 1337. Defendants engage in a regular


                                           1
Case 8:21-cv-00901-KKM-SPF Document 1 Filed 04/15/21 Page 2 of 12 PageID 2




  course of business within the Middle District of Florida and have allegedly

  committed acts in the Middle District of Florida in violation of Plaintiff’s

  rights under federal law, thereby giving this Court personal jurisdiction

  over Defendants.

        3.     Venue is proper in the Middle District of Florida pursuant to 28

  U.S.C. §§ 216(b), 1331, 1337 and 1391. Pursuant to Middle District Local Rule

  1.02(c), venue is proper in the Tampa Division of the Middle District of

  Florida because the alleged acts giving rise to Plaintiff’s claims occurred in

  one of the counties of which the Tampa Division is comprised, as set forth

  in local Rule 1.02(b)(4).

        4.     This Court has supplemental jurisdiction over Plaintiff’s

  Florida state law unpaid wage claims pursuant to 28 U.S.C §1367(a), because

  Plaintiff’s state law unpaid wage claims form a part of the same case or

  controversy and arise out of a common nucleus of operative facts as her

  overall claims.

                                   PARTIES

        5.     Defendant, SYNERGISTIQ INTEGRATIVE HEALTH, P.A.

  (“SYNERGISTIQ”), is a professional service corporation organized under

  the laws of Florida with its principal place of business located at 3165 N,



                                        2
Case 8:21-cv-00901-KKM-SPF Document 1 Filed 04/15/21 Page 3 of 12 PageID 3




  McMullen Booth Rd, Suite D-2, Clearwater, Florida. At all times material

  hereto, SYNERGISTIQ was, and continues to be, engaged in business in

  Pinellas County, Florida.

        6.       SYNERGISTIQ was, and continues to be, an “employer” within

  the meaning of the FLSA.

        7.       At all times material to this action, SYNERGISTIQ was and

  continues to be, an “enterprise engaged in commerce” within the meaning

  of the FLSA.

        8.       Based upon Plaintiff’s information and belief, the annual gross

  revenue of SYNERGISTIQ was in excess of $500,000.00 per annum during

  the relevant time periods.

        9.       At all times material to this action, SYNERGISTIQ had two or

  more employees handling, selling or otherwise working on office supplies,

  computers, telephones, and goods or materials that had been moved in or

  produced for commerce.

        10.      At all times material to this action Plaintiff was an “employee”

  of SYNERGISTIQ within the meaning of the FLSA and Plaintiff does not fall

  within any classes of employees who are exempt from the FLSA’s

  protections.



                                          3
Case 8:21-cv-00901-KKM-SPF Document 1 Filed 04/15/21 Page 4 of 12 PageID 4




        11.   At all times material to this action, Plaintiff was “engaged in

  commerce” within the meaning of §7 of the FLSA.

        12.   At all times material hereto, the work performed by Plaintiff

  was directly essential to the business performed by Defendant.

        13.   Defendant, DR. DEEPA VERMA (“VERMA”), is President and

  Director of SYNERGISTIQ.      At all times relevant, VERMA maintained

  operational control over SYNERGISTIQ and was responsible for directing

  the day-to-day business practices of SYNERGISTIQ, including the

  company’s employee pay policies, employee work schedules, and

  conditions of employment.         VERMA had specific knowledge of

  SYNERGISTIQ’s failure to pay Plaintiff and failed and refused to ensure that

  Plaintiff was properly paid the wages due to under FLSA. VERMA was

  therefore an employer as defined under 29 U.S.C. § 203(d).

                          STATEMENT OF FACTS

        14.   Defendants own and operate a medical practice in Clearwater,

  Florida. In connection with her employment, Plaintiff entered into a written

  employment agreement which provided that she would be paid an hourly

  wage of $24.25 dollars per hour for five days of work per week, Monday

  through Friday, 9 AM to 5 PM. The agreement further provides that



                                       4
Case 8:21-cv-00901-KKM-SPF Document 1 Filed 04/15/21 Page 5 of 12 PageID 5




  weekends and other evening time will be mutually agreed to between

  Employee and the Company.          An unsigned copy of Plaintiff’s written

  employment agreement is attached as Exhibit “A.”

        15.   On or about July 17, 2020, Defendants hired Plaintiff to work as

  a non-exempt hourly-paid office manager.

        16.   Between July 2010 and November 1, 2020, Plaintiff routinely

  worked for Defendants in excess of forty (40) hours within a workweek, but

  received only her base hourly rate for all hours worked in excess of forty

  (40) hours in a single workweek.

        17.   Plaintiff soon discovered that none of the employees were

  receiving overtime pay for hours worked in excess of forty (40) hours in a

  single workweek.

        18.   On or about November 10, 2020, Plaintiff informed Defendants

  that she believed she and the other employees were entitled to overtime

  compensation for hours worked excess of forty (40) hours in a single

  workweek and demanded back pay for all of the unpaid overtime to which

  she was entitled. Plaintiff was initially informed that the matter would be

  resolved.




                                        5
Case 8:21-cv-00901-KKM-SPF Document 1 Filed 04/15/21 Page 6 of 12 PageID 6




        19.    Defendants subsequently implemented policies to ensure that

  none of the employees, Plaintiff included, continue to work an excess of

  forty (40) hours in a single workweek; however, Defendants did not take

  any steps to pay any of the past due overtime compensation. In addition,

  without explanation Defendants failed to pay Plaintiff any benefits or the

  full amount of the quarterly bonus she was promised in which she was

  entitled to receive pursuant to her contract.

        20.    Between November and December 2020, Plaintiff continued to

  request the past due overtime pay to which she was entitled, and was again

  informed that the matter would be resolved.

        21.    However, by the end of January 2021, the matter was still not

  resolved and Plaintiff had still not received any of the past due overtime pay

  to which she was entitled.        In addition, Defendants again without

  explanation failed to pay benefits or the full amount of the quarterly bonus

  she was entitled under her contract.

        22.    On March 14, 2021, Defendants terminated Plaintiff and have

  still failed and refused to pay Plaintiff the past due overtime compensation

  to which she is entitled and also failed and refused to pay Plaintiff any

  benefits or properly pay her quarterly bonuses as specified in her contract.



                                         6
Case 8:21-cv-00901-KKM-SPF Document 1 Filed 04/15/21 Page 7 of 12 PageID 7




        23.    Plaintiff should be compensated at the rate of one and one-half

  times Plaintiff’s regular rate for all hours that Plaintiff worked in excess of

  forty (40) hours per workweek, as required by the FLSA.

        24.    Defendants’ failure to properly compensate Plaintiff at the rates

  and amounts required by the FLSA was willful.

        25.    Plaintiff has engaged the undersigned attorneys to prosecute

  this action on her behalf and is obligated to pay them a reasonable fee.

        26.    All conditions precedent to this suit have been performed, have

  occurred, or have otherwise been satisfied or waived.

         COUNT I - RECOVERY OF UNPAID OVERTIME UNDER FLSA

        27.    Plaintiff re-alleges Paragraphs 1 through 26.

        28.    From at least July of 2020 through November 1, 2020, Plaintiff

  worked in excess of forty (40) hours in one or more workweeks for which

  Plaintiff was not compensated at the statutory rate of one and one-half

  times Plaintiff’s regular rate of pay.

        29.    Plaintiff was, and is, entitled to be paid at the statutory rate of

  pay for all hours worked in excess of forty (40) hours in a workweek.

        30.    At all times material hereto, Defendants failed to calculate the

  proper rate of pay as mandated by the FLSA.



                                           7
Case 8:21-cv-00901-KKM-SPF Document 1 Filed 04/15/21 Page 8 of 12 PageID 8




        31.    Defendants’ actions were willful and in reckless disregard for

  the provisions of the FLSA, as evidenced by Defendants’ failure to

  compensate Plaintiff at the statutory rate of one and one-half times

  Plaintiff’s regular rate of pay for all hours worked in excess of forty (40)

  hours per workweek when Defendants knew, or should have known, such

  was, and is, due.

        32.    Due to the intentional, willful, and unlawful acts of Defendants,

  Plaintiff suffered, and continues to suffer damages and lost compensation

  for time worked over forty (40) hours per week.

        33.    Pursuant to 29 U.S.C. §216 (b), Plaintiff is entitled to an award

  of reasonable attorneys’ fees and costs incurred in connection with this

  action.

        WHEREFORE, Plaintiff, CARLA MCANALLY, respectfully demands

  judgment against Defendants, SYNERGISTIQ INTEGRATIVE HEALTH,

  P.A. and DR. DEEPA VERMA, for an amount to be proven at trial equal to

  unpaid overtime compensation mandated by 29 U.S.C. § 207(a), plus

  liquidated damages in an equal amount as allowed under 29 U.S.C. § 216(b),

  attorneys’ fees, costs, prejudgment interest, and such other and further relief

  as this Court deems proper.



                                        8
Case 8:21-cv-00901-KKM-SPF Document 1 Filed 04/15/21 Page 9 of 12 PageID 9




                       COUNT II - FLSA RETALIATION

          34.   Plaintiff re-alleges Paragraphs 1 through 26 of the Complaint.

          35.   Plaintiff engaged in protected activity under the FLSA when

  she demanded overtime compensation to which she was entitled under the

  FLSA.

          36.   In response and in retaliation for Plaintiff attempting to

  exercise her rights under the FLSA, Defendants failed and refused to pay

  Plaintiff benefits or the full amount of her quarterly bonuses to which she

  was entitled, and ultimately terminated her employment.

          37.   The acts of refusing to pay Plaintiff’s benefits or the full amount

  of quarterly bonuses and then terminating her employment for attempting

  to enforce her rights under the FLSA constitute an act of retaliation as

  prohibited under 29 U.S.C. § 215(a)(3).

          38.   Defendants’ retaliatory actions were willful and intentional

  and intended to punish Plaintiff for attempting to exercise her rights under

  the FLSA.

          39.   As a result of Defendants’ retaliatory actions, Plaintiff has been

  damaged and continues to suffer damages.




                                          9
Case 8:21-cv-00901-KKM-SPF Document 1 Filed 04/15/21 Page 10 of 12 PageID 10




         40.   In addition to Plaintiffs’ monetary damages, Plaintiff has

   suffered and continues to suffer emotional harm, and mental anguish, fear

   and other mental pain and suffering as a direct and proximate result of

   Defendants’ malicious and willful retaliatory actions.

         WHEREFORE, Plaintiff, CARLA MCANALLY, respectfully demands

   judgment against Defendants, SYNERGISTIQ INTEGRATIVE HEALTH,

   P.A. and DR. DEEPA VERMA, for an award of damages for lost wages and

   benefits, emotional harm, liquidated damages, attorneys’ fees, costs,

   prejudgment interest, and such other and further relief as this Court deems

   proper.

   COUNT III – UNPAID WAGES UNDER FLORIDA COMMON LAW

         41.   Plaintiff re-alleges Paragraphs 1 through 26 of the Complaint.

         42.   This Court has supplemental jurisdiction over Plaintiff’s state

   law unpaid wage claims pursuant to 28 U.S.C. §1367 because Plaintiff’s state

   law claims form a part of the same case and controversy and arise out of the

   common nucleus of operative facts as the FLSA claims.

         43.   From at least May of 2015 and continuing through present,

   Plaintiff worked hours for which Plaintiff was not compensated. Plaintiff

   was, and is, entitled to be compensated for all hours worked.



                                        10
Case 8:21-cv-00901-KKM-SPF Document 1 Filed 04/15/21 Page 11 of 12 PageID 11




         44.      Pursuant to Plaintiff’s written employment contract, Plaintiff

   was to receive quarterly bonus of 20% of her quarterly salary paid within 30

   days of the close of the quarter.

         45.      Plaintiff was informed that she was to receive her quarterly

   bonus payments, but Defendants failed and refused to properly pay the

   quarterly bonus payments as promised.

         46.      Defendants also failed and refused to pay Plaintiff’s benefits as

   outlined in her employment contract.

         47.      Defendants’ actions were willful and showed reckless

   disregard for the provisions of Chapter 448, Florida Statutes.

         48.      As a result of the foregoing, Plaintiff has suffered damages.

         49.      Plaintiff is entitled to an award of reasonable attorneys’ fees

   and costs pursuant to Florida Statutes §448.08.

         WHEREFORE Plaintiff, CARLA MCANALLY, demands judgment

   against Defendants, SYNERGISTIQ INTEGRATIVE HEALTH, P.A. and DR.

   DEEPA VERMA, for damages, attorney’s fees and costs pursuant to Fla.

   Stat. § 448.08, interest, and such other and further relief as this Court deems

   appropriate.




                                          11
Case 8:21-cv-00901-KKM-SPF Document 1 Filed 04/15/21 Page 12 of 12 PageID 12




                          DEMAND FOR JURY TRIAL

       Plaintiff demands a trial by jury as to all counts of this Complaint.

        Dated: April 15, 2021

                                         s/ Joseph P. Kenny
                                         Joseph P. Kenny, Esq.
                                         Florida Bar No: 59996
                                         Emails: joseph.kenny@webercrabb.com
                                         sandra.peace@webercrabb.com
                                         WEBER, CRABB & WEIN, P.A.
                                         5453 Central Avenue
                                         St. Petersburg, FL 33710
                                         Telephone: (727) 828-9919
                                         Facsimile: (727) 828-9924
                                         Trial Counsel for Plaintiff




                                        12
